Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

MARRIOTT VACATIONS WORLDWIDE CORPORATION,

MARRIOTT OWNERSHIP RESORTS, INC.

and certain of their Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 16, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINED TERMS

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     5   SECTION 2.   GUARANTEE      6  

2.1

 

Guarantee

     6  

2.2

 

Right of Contribution

     6  

2.3

 

No Subrogation

     7  

2.4

 

Amendments, etc. with respect to the Primary Obligations

     7  

2.5

 

Guarantee Absolute and Unconditional

     7  

2.6

 

Reinstatement

     8  

2.7

 

Payments

     8  

2.8

 

Keepwell

     8   SECTION 3.  

GRANT OF SECURITY INTEREST

     9   SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     10  

4.1

 

Title; No Other Liens

     10  

4.2

 

Perfected First Priority Liens

     10  

4.3

 

Jurisdiction of Organization; Chief Executive Office

     11  

4.4

 

Farm Products

     11  

4.5

 

Investment Property

     11  

4.6

 

Receivables

     11  

4.7

 

Contracts

     11  

4.8

 

Intellectual Property

     12  

4.9

 

Commercial Tort Claims

     13   SECTION 5.  

COVENANTS

     13  

5.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     13  

5.2

 

Maintenance of Insurance

     13  

5.3

 

Maintenance of Perfected Security Interest; Further Documentation

     13  

5.4

 

Changes in Name, etc.

     14  

5.5

 

Notices

     14  

5.6

 

Investment Property

     15  

5.7

 

Receivables

     15  

5.8

 

Contracts

     16  

5.9

 

Intellectual Property

     16  

5.10

 

Commercial Tort Claims

     17  

5.11

 

Use of Collateral Prior to Default

     17   SECTION 6.  

REMEDIAL PROVISIONS

     17  

6.1

 

Certain Matters Relating to Receivables

     17  

6.2

 

Communications with Obligors; Grantors Remain Liable

     18  

6.3

 

Pledged Stock

     19  

6.4

 

Proceeds to be Turned Over To Administrative Agent

     19  

6.5

 

Application of Proceeds

     20  

 

i



--------------------------------------------------------------------------------

6.6

 

Code and Other Remedies

     20  

6.7

 

Registration Rights

     21  

6.8

 

Subordination

     22  

6.9

 

Deficiency

     22  

6.10

 

Intellectual Property License

     22   SECTION 7.  

THE ADMINISTRATIVE AGENT

     22  

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     22  

7.2

 

Duty of Administrative Agent

     23  

7.3

 

Execution of Financing Statements

     24  

7.4

 

Authority of Administrative Agent

     24   SECTION 8.  

MISCELLANEOUS

     24  

8.1

 

Amendments in Writing

     24  

8.2

 

Notices

     24  

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     24  

8.4

 

Enforcement Expenses; Indemnification

     25  

8.5

 

Successors and Assigns

     25  

8.6

 

Set-Off

     25  

8.7

 

Counterparts

     25  

8.8

 

Severability

     26  

8.9

 

Section Headings

     26  

8.10

 

Integration

     26  

8.11

 

GOVERNING LAW

     26  

8.12

 

Submission To Jurisdiction; Waivers

     26  

8.13

 

Acknowledgements

     27  

8.14

 

Additional Grantors

     27  

8.15

 

Releases

     27  

8.16

 

WAIVER OF JURY TRIAL

     28  

 

SCHEDULES

Schedule 1

 

Notice Addresses

Schedule 2

 

Investment Property

Schedule 3

 

Perfection Matters

Schedule 4

 

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

 

[Reserved]

Schedule 6

 

Intellectual Property

Schedule 7

 

Contracts

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 16, 2017, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of August 16, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MARRIOTT VACATIONS WORLDWIDE CORPORATION (“MVWC”), MARRIOTT
OWNERSHIP RESORTS, INC. (the “Borrower”), the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1.    DEFINED TERMS

1.1    Definitions. (a)    Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Clearing Corporation,
Commercial Tort Claims, Documents, Entitlement Order, Electronic Chattel Paper,
Equipment, Farm Products, Financial Assets, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights, Securities, Security
Entitlement and Supporting Obligations.

 

1



--------------------------------------------------------------------------------

(b)    The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Clearing Corporation Security” means a security that is registered in the name
of, or indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or indorsed in blank by an
appropriate Person.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Contracts”: each of the Intercompany Agreements and the contracts and
agreements listed in Schedule 7, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the New York UCC, as applicable.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: all agreements, whether written or oral, (including,
without limitation, those listed in Schedule 6), providing for the grant by or
to any Person of any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Custodian”: Wells Fargo Bank, National Association, in its capacity as
custodian under the Custody Agreement, or any successor in such capacity or
otherwise party to a Custody Agreement. The term “Custodian” includes any agent
or sub-custodian acting on behalf of the Custodian.

“Custody Agreement”: an agreement in form and substance reasonably satisfactory
to the Administrative Agent with respect to custody arrangements involving Time
Share Receivables.

“Deliver”, “Delivered” or “Delivery” (whether to the Administrative Agent or
otherwise) means, with respect to any Collateral consisting of the following,
that such Collateral is held, registered or covered by a recorded UCC-1
financing statement as described below:

(a)    in the case of each Certificated Security (other than a U.S. Government
Security or Clearing Corporation Security), that such Certificated Security is
in the possession of the Administrative Agent and registered in the name of the
Administrative Agent (or its nominee) or indorsed to the Administrative Agent or
in blank;

(b)    in the case of each Instrument, that such Instrument is in the possession
of the Administrative Agent indorsed to the Administrative Agent or in blank or,
in the case of a Time Share Receivable that is evidenced by an Instrument, that
such Instrument is in the possession of the Custodian indorsed to the Custodian
or in blank;

 

2



--------------------------------------------------------------------------------

(c)    in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account is
located has agreed that the Administrative Agent has Control over such Deposit
Account or Securities Account;

(d)    in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account over which the Administrative Agent has
Control; and

(e)    in the case of any Investment Property not of a type covered by the
foregoing clauses (a) through (d) that such Investment Property has been
transferred to the Administrative Agent in accordance with applicable law and
regulation.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement); provided that
Guarantor Obligations shall not include any Excluded Swap Obligations.

“Guarantors”: the collective reference to each Grantor; provided that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.

“Infringe”: as defined in Section 4.8(c); “Infringement” shall have a
correlative meaning.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any Infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock; provided that in no event shall Investment
Property include any Excluded Property.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

3



--------------------------------------------------------------------------------

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Person of any right to manufacture, use or sell any invention
covered in whole or in part by a Patent, including, without limitation, any of
the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, the Global
Intercompany Note and all other promissory notes issued to or held by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall Pledged Stock include any Excluded Property.

“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement or any
Specified Cash Management Agreement, a Person that is a Lender or an Affiliate
of a Lender at the time such Specified Swap Agreement or Specified Cash
Management Agreement, as applicable, is entered into (or, in respect of any
Specified Swap Agreement or Specified Cash Management Agreement entered into
prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date) notwithstanding whether such Person subsequently
ceases at any time to be a Lender, or an Affiliate of a Lender, under the Credit
Agreement for any reason (each such Person, a “Specified Swap/Cash Management
Secured Party”)), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the other Loan Documents (other
than this Agreement), any Letter of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Loan Party pursuant to the terms of any of the foregoing
agreements); provided that for purposes of determining any Guarantor Obligations
of any Guarantor under this Agreement, the definition of “Primary Obligations”
shall not create any guarantee by any Guarantor of any Excluded Swap Obligations
of such Guarantor.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account); provided that such term shall include only such rights
to payment that constitute Collateral.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Primary Obligations or
Guarantor Obligations, as applicable, are owed, including, for avoidance of
doubt, each Specified Swap/Cash Management Secured Party.

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Swap/Cash Management Secured Party”: as defined in the definition of
“Primary Obligation.”

“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith and symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Person of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and, in
any event including, without limitation, all tires and other appurtenances to
any of the foregoing.

1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

5



--------------------------------------------------------------------------------

(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.    GUARANTEE

2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations (other than any Excluded
Swap Obligations or Primary Obligations of such Guarantor).

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c)    Each Guarantor agrees that the Primary Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than obligations under or in respect of Specified Swap
Agreements and Specified Cash Management Agreements and contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), no Letter of Credit shall be outstanding (unless such Letter of
Credit is Collateralized) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations.

(e)    No payment made by the Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations or any payment received or
collected from such Guarantor in respect of the Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until the Primary Obligations (other than obligations under or in
respect of Specified Swap Agreements and Specified Cash Management Agreements
and contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid in full, no Letter of Credit shall be
outstanding (unless such Letter of Credit is Collateralized) and the Commitments
are terminated.

2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other

 

6



--------------------------------------------------------------------------------

Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower, any other Loan Party with Primary
Obligations or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any other Secured Party for
the payment of the Primary Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower, any other
Loan Party with Primary Obligations or any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the other Secured Parties by the Loan Parties on
account of the Primary Obligations (other than obligations under or in respect
of Specified Swap Agreements and Specified Cash Management Agreements and
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid in full, no Letter of Credit shall be
outstanding (unless such Letter of Credit is Collateralized) and the Commitments
are terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Primary Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Primary Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4    Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Primary
Obligations continued, and the Primary Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Primary Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Primary Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Primary
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended,

 

7



--------------------------------------------------------------------------------

amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Loan Parties, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower, any other Loan Party with Primary Obligations or any of
the Guarantors with respect to the Primary Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Primary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any other Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower, any other Loan Party with
Primary Obligations or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Loan Parties for the
Primary Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or against any
collateral security or guarantee for the Primary Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, any other Loan Party with Primary Obligations or
any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower,
any other Loan Party with Primary Obligations or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

2.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this Section 2, voidable under

 

8



--------------------------------------------------------------------------------

applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified Keepwell Provider
under this Section 2.8 shall remain in full force and effect until such time as
the Loans, the Reimbursement Obligations and the other obligations under the
Loan Documents (other than obligations under or in respect of Specified Swap
Agreements and Specified Cash Management Agreements and contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) have been paid in full, the Commitments have been terminated and no
Letters of Credit are outstanding (unless such Letter of Credit is
Collateralized). Each Qualified Keepwell Provider intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3.    GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a)    all Accounts;

(b)    all Chattel Paper;

(c)    all Contracts;

(d)    all Deposit Accounts;

(e)    all Documents (other than title documents with respect to Vehicles);

(f)    all Equipment;

(g)    all Fixtures;

(h)    all General Intangibles;

(i)    all Instruments;

(j)    all Intellectual Property;

(k)    all Inventory;

(l)    all Investment Property;

(m)    all Letter-of-Credit Rights;

(n)    [reserved];

(o)    all other property not otherwise described above;

 

9



--------------------------------------------------------------------------------

(p)    all books and records pertaining to the Collateral; and

(q)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property that constitutes Excluded Property (it being understood
that such grant will be applicable at such time as any such property ceases to
constitute Excluded Property); provided further, that, with respect to the
assets subject to, and the rights under, the Marriott License Agreement and the
Ritz-Carlton License Agreement, the parties acknowledge and agree that (A) all
obligations, rights and remedies set forth in this Agreement are subject to,
conditioned upon and limited by (i) the Marriott Comfort Letter and the Marriott
License Agreement, or (ii) the Ritz-Carlton Comfort Letter and the Ritz-Carlton
License Agreement, as applicable, and (B) nothing set forth in this Agreement or
any other instrument shall be deemed to constitute a representation that MVWC,
the Borrower or any other Grantor holds rights or has the ability to
collaterally assign, pledge, or grant any interest, or to permit the filing or
recordation of any financing statements or security agreements, beyond what is
expressly permitted under the Marriott Comfort Letter or the Ritz-Carlton
Comfort Letter, as the case may be, and, to the extent not expressly addressed
therein, beyond what is expressly permitted under the Marriott License Agreement
or the Ritz-Carlton License Agreement, as the case may be.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement or as are permitted by the Credit Agreement. For the avoidance of
doubt, it is understood and agreed that any Grantor may, to the extent that it
is entered into in the ordinary course of business consistent with past
practice, grant licenses to Affiliates and to third parties to use Intellectual
Property owned or developed by, or licensed to, a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.2    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Administrative Agent in completed
and duly executed form, as applicable) will constitute valid perfected security
interests in (i) all of the Collateral and the Proceeds thereof in which a
security interest can be perfected by the filing of

 

10



--------------------------------------------------------------------------------

a UCC-1 financing statement, (ii) the Intellectual Property of the Loan
Parties listed in Schedule 6, and (iii) the Pledged Stock listed in Schedule 2,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any such Collateral from such Grantor (except,
with respect to purchasers, to the extent provided otherwise under applicable
law) and (b) are prior to all other Liens on the Collateral in existence on the
date hereof except Liens permitted pursuant to Section 7.3 of the Credit
Agreement.

4.3    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organizational document and a long-form good standing certificate as of a date
which is recent to the date hereof.

4.4    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.5    Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66- 2⁄3% of the outstanding
Foreign Subsidiary Voting Stock of each relevant Issuer.

(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted under the
Credit Agreement.

4.6    Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been Delivered.

(b)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate.

4.7    Contracts. (a) No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.

(b)    Each (i) Intercompany Agreement and (ii) each other Contract is in full
force and effect and constitutes a valid and legally enforceable obligation of
the parties thereto, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing, except in the case

 

11



--------------------------------------------------------------------------------

of any Contract described in clause (ii), to the extent the failure of such
Contract to be in full force and effect or to constitute a valid and legally
enforceable obligation of the parties thereto could not reasonably be expected
to have a Material Adverse Effect.

(c)    No consent or authorization of, filing with or other act by or in respect
of any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
party thereto other than (i) those which have been duly obtained, made or
performed, are in full force and effect and do not subject the scope of any such
Contract to any material adverse limitation, either specific or general in
nature, and (ii) those the failure of which to be obtained or made or performed
could not reasonably be expected to have a material adverse effect on the
enforceability of such Contract against the related obligor or its value as
Collateral.

(d)    Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof in any manner that could reasonably be
expected to result in a Material Adverse Effect.

(e)    The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims, the
successful exercise of which could reasonably be expected to result in a
Material Adverse Effect.

(f)    Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each Contract, including all material amendments, supplements
and other modifications thereto.

(g)    No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent.

(h)    None of the parties to any Contract is a Governmental Authority.

4.8    Intellectual Property. (a) Set forth on Schedule 6 is a complete and
accurate list of all Intellectual Property which is the subject of a U.S.
federal registration or application owned by such Grantor in its own name on the
date hereof.

(b)    Each Grantor owns free and clear of all Liens (other than Liens permitted
pursuant to Section 7.3 of the Credit Agreement), or has the right to use, all
Intellectual Property used in the operation of such Grantor’s business.

(c)    On the date hereof, all Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe,
misappropriate, dilute or otherwise violate (“Infringe”) the Intellectual
Property rights of any other Person except to the extent that failure to comply
with the foregoing could not reasonably be expected to have a Material Adverse
Effect or have a material adverse effect on the value of the Intellectual
Property taken as a whole.

(d)    Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor, excluding
non-exclusive licenses entered into in the ordinary course of business
consistent with past practice.

(e)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity, enforceability,
ownership or use of, or such Grantor’s rights in, any Intellectual Property in
any respect, and such Grantor knows of no valid basis for same except to the
extent that the existence of any of the foregoing could not reasonably be
expected to have a Material Adverse Effect or have a material adverse effect on
the value of the Intellectual Property taken as a whole.

 

12



--------------------------------------------------------------------------------

(f)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity, enforceability, ownership or use of any Intellectual Property or such
Grantor’s interest therein, or (ii) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or would have a
material adverse effect on the value of the Intellectual Property taken as a
whole.

4.9    Commercial Tort Claims (a) On the date hereof no Grantor has rights in
any Commercial Tort Claim with potential value in excess of $100,000.

(b)     Upon the execution and delivery of the documentation contemplated by
Section 5.10 hereof and the filing of a financing statement covering any
Commercial Tort Claim referred to in Section 5.10 hereof against such Grantor in
the jurisdiction specified in Schedule 3 hereto, the security interest granted
in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for Liens permitted pursuant to Section 7.3 of the Credit Agreement.

SECTION 5.    COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than obligations under or in respect of Specified Swap
Agreements and Specified Cash Management Agreements and contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), no Letter of Credit shall be outstanding (unless such Letter of
Credit is Collateralized) and the Commitments shall have terminated:

5.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any (i) Instrument (other than an Instrument evidencing Time
Share Receivables), Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be Delivered reasonably promptly,
duly indorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Agreement and (ii) Instrument evidencing a Time
Share Receivable that constitutes Collateral, such Instrument shall be Delivered
promptly to the Custodian to be held in accordance with the Custody Agreement.

5.2    Maintenance of Insurance. All insurance maintained by such Grantor
pursuant to Section 6.5 of the Credit Agreement shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof (or such shorter period as may be
acceptable to the Administrative Agent in its sole discretion) and (ii) name the
Administrative Agent as an additional insured or loss payee, as applicable.

5.3    Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

 

13



--------------------------------------------------------------------------------

(b)    Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent to obtain Control with respect thereto, and (iii) in the case of
Intellectual Property, filing with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office or any similar office
or agency in any other country or any political subdivision thereof) any such
documents as may be necessary for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interests created hereby.

(d)    Except as otherwise permitted under Section 7.3 of the Credit Agreement
and the applicable provisions of each other Loan Document, the Grantors shall
not (a) file or suffer to be on file, or authorize or permit to be filed or to
be on file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Administrative Agent is not named
as the secured party as agent for the Secured Parties, or (b) cause or permit
any Person other than the Administrative Agent or the Custodian (in accordance
with the Custody Agreement) to have Control of any Deposit Account, Securities
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.

(e)    Notwithstanding anything to the contrary in this Agreement, the Credit
Agreement or any other Loan Document, the Grantors shall not be required to take
any actions to enable the Administrative Agent to obtain Control over any
Deposit Account.

5.4    Changes in Name, etc.. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (ii) change its name.

5.5    Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

(a)    any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b)    of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

14



--------------------------------------------------------------------------------

5.6    Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it
hereunder, as additional collateral security for the Obligations, and in case
any distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer (except pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or as otherwise expressly
permitted by the Credit Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof other than as expressly permitted by the Credit Agreement.

(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

5.7    Receivables. (a) Other than in the ordinary course of business consistent
with its past practice or as permitted under the Receivables Warehouse Facility,
any Qualified Securitization Transaction or any other securitization transaction
expressly permitted by the Credit Agreement, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person

 

15



--------------------------------------------------------------------------------

liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof.

(b)    Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.8    Contracts. (a) Such Grantor will perform and comply in all material
respects with all its obligations under the Contracts.

(b)    Except as permitted under Section 7.16 of the Credit Agreement, such
Grantor will not amend, modify, terminate or waive any provision of (i) any
Intercompany Agreement in any manner which could reasonably be expected to
materially adversely affect the value of such Intercompany Agreement as
Collateral or (ii) any other Contract (other than Intercompany Agreements) in
any manner which could reasonably be expected to materially adversely affect the
value of the Contracts (other than Intercompany Agreements) taken as a whole.

(c)    Such Grantor will exercise promptly and diligently each and every
material right which it may have under each Contract (other than any right of
termination). For the avoidance of doubt, it is acknowledged and agreed that
this Section 5.8(c) shall not prohibit any such Grantor from exercising its
right of termination in accordance with Section 5.8(b).

(d)    Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract that questions the validity or enforceability of such Contract.

5.9    Intellectual Property. (a) Such Grantor (either itself or through
licensees or sublicensees) will (i) maintain each material Trademark in full
force free from any meritorious claim of abandonment for non-use, and in a
manner consistent with the quality of goods and services offered under such
Trademark in the past; (ii) use such Trademarks with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iii) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademarks unless the Administrative
Agent, for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (iv) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

(b)    Such Grantor (either itself or through licensees or sublicensees) will
not (and will not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any portion of the Copyrights may
(i) become invalidated or otherwise impaired or (ii) fall into the public
domain.

(c)    Such Grantor (either itself or through licensees or sublicensees) will
not do any act that knowingly uses any Intellectual Property to Infringe the
Intellectual Property rights of any other Person.

(d)    Such Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s rights in, or the validity,
enforceability, ownership or use of, any Intellectual Property, including,
without limitation such Grantor’s right to register the same or to own and
maintain the same.

 

16



--------------------------------------------------------------------------------

(e)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall (i) file an application for the registration of or
(ii) acquire any applications or registrations for any Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Grantor shall report such filing to the Administrative
Agent within fifteen Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence, record and perfect the Administrative Agent’s and the Lenders’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(f)    Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability and the payment of maintenance fees.

(g)    In the event that any material Intellectual Property is Infringed by a
third party, such Grantor shall (i) take such actions as such Grantor shall deem
appropriate in its commercially reasonable business judgment to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
value, promptly notify the Administrative Agent after it learns thereof and take
such actions as Grantor shall deem appropriate under the circumstances in its
commercially reasonable business judgment, which may include suing for
Infringement, seeking injunctive relief where appropriate and recovering any and
all damages for such Infringement.

5.10    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $100,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

5.11    Use of Collateral Prior to Default. Unless a Default or an Event of
Default shall have occurred and be continuing, the Grantors retain all rights to
deal with and to manage the Collateral, including without limitation, the right
to sell or otherwise to dispose of, and to exercise all voting and corporate or
other organizational rights with respect to, the Collateral so long as the same
is otherwise in accordance with the provisions of this Agreement and would not
contravene a requirement of the Credit Agreement. The Administrative Agent
agrees with the Grantors that it will not give or deliver any notice of
exclusive control or similar notice or any Entitlement Order or other
instruction pursuant to the Custody Agreement unless (x) a Default or an Event
of Default has occurred and is then continuing or (y) if such notice, order or
instruction is necessary or advisable, in the good faith judgment of the
Administrative Agent, to prevent an action that would contravene a requirement
of this Agreement or the Credit Agreement.

SECTION 6.    REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it

 

17



--------------------------------------------------------------------------------

reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. If an Event of Default has occurred and is
continuing, at any time and from time to time, upon the Administrative Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of such Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days or such later date as may
be agreed by the Administrative Agent in its sole discretion) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor. Each such deposit of Proceeds of such
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit. The foregoing
requirements are in addition to the requirements with respect to proceeds of
Receivables set forth in this Agreement and in the Credit Agreement.

(c)    At the Administrative Agent’s request after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2    Communications with Obligors; Grantors Remain Liable. (a) Subject to
compliance with applicable law, the Administrative Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts.

(b)    Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any other Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any other Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any other Secured Party
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

18



--------------------------------------------------------------------------------

6.3    Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) thereafter, unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Investment Property directly to the Administrative Agent.

6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified elsewhere in this
Agreement and in the Credit Agreement with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor (other than any Proceeds that are required to be held in escrow
accounts or that constitute “pre-rescission” customer deposits) consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the

 

19



--------------------------------------------------------------------------------

Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5    Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any Proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the

 

20



--------------------------------------------------------------------------------

Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

6.7    Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable

 

21



--------------------------------------------------------------------------------

against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

6.8    Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

6.10    Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, the relevant Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, sublicensable, transferable, royalty-free, paid-up
nonexclusive license to use and exercise all rights in any Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored; provided, that, the foregoing grant is
subject to, conditioned upon and limited by (i) the Marriott Comfort Letter and
the Marriott License Agreement, or (ii) the Ritz-Carlton Comfort Letter and the
Ritz-Carlton License Agreement, as applicable. The provisions of this Section
shall terminate and have no further force and effect upon the termination of
this Agreement,

SECTION 7.    THE ADMINISTRATIVE AGENT

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following with
respect to any Collateral:

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;

(ii)    in the case of any Intellectual Property, execute and deliver, and
record or have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence, record and perfect
the Administrative Agent’s and the Lenders’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

22



--------------------------------------------------------------------------------

(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (7) generally, sell, assign, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Lenders’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or

 

23



--------------------------------------------------------------------------------

realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record (i) financing
statements and other filing or recording documents or instruments and (ii) short
form security agreements with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office or
agency in any other country or any political subdivision thereof), in each case,
with respect to the Collateral without the signature of such Grantor in such
form and in such offices as the Administrative Agent determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement.
Each Grantor authorizes the Administrative Agent to use the collateral
description “all personal property” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

7.4    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any

 

24



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4    Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each other Secured Party and the Administrative Agent for all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to any Grantor, any
such notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Lender agrees promptly to notify the relevant Grantor and the Administrative
Agent after any such application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such application; provided,
further, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Guarantor shall be applied to any Excluded Swap Obligations
of such Guarantor.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

25



--------------------------------------------------------------------------------

8.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the courts of the State of New York, the courts of
the United States for the Southern District of New York, and appellate courts
from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

26



--------------------------------------------------------------------------------

8.13    Acknowledgements. Each Grantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

8.15    Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other obligations under the Loan Documents shall have been paid in full
(other than obligations under or in respect of Specified Swap Agreements and
Specified Cash Management Agreements and contingent indemnification obligations
to the extent no claim giving rise thereto has been asserted), the Commitments
have been terminated and no Letters of Credit shall be outstanding (unless such
Letter of Credit is Collateralized), the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

(b)    Upon any Disposition by any Grantor of any Collateral that is not
prohibited by the Credit Agreement (other than a Disposition of Collateral to
another Grantor), the security interest of the Administrative Agent in such
Collateral created by this Agreement shall be automatically released.
Notwithstanding the foregoing, in the event that the Borrower reasonably so
requests, the Administrative Agent shall sign release documentation that may be
necessary or desirable to confirm such release to third parties. Each such
request for a release shall be deemed to be a representation and warranty by the
Borrower under the Credit Agreement that such release is permitted pursuant to
the Credit Agreement.

(c)    At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

27



--------------------------------------------------------------------------------

8.16    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
written above.

[signature pages follow]

 

29



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

    /s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President MARRIOTT OWNERSHIP
RESORTS, INC. By:  

    /s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

e-CRM CENTRAL, LLC   By:   Marriott Ownership Resorts, Inc., its sole member    
By:  

  /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President EAGLE TREE
CONSTRUCTION, LLC   By:   RBF, LLC, its sole member     By:   The Ritz-Carlton
Development Company, its sole member       By:  

    /s/ Joseph J. Bramuchi

        Name:   Joseph J. Bramuchi         Title:   Vice President HARD CARBON,
LLC   By:   Marriott Ownership Resorts, Inc., its sole member     By:  

  /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President HEAVENLY RESORT
PROPERTIES, LLC   By:   Marriott Ownership Resorts, Inc., its sole member    
By:  

    /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

K D KAPULE LLC   By:   KAUAI Lagoons Holdings LLC, its sole member     By:  
MORI Member (Kauai), LLC, its sole member       By:   MVW US Holdings, Inc., its
sole member         By:  

  /s/ Joseph J. Bramuchi

          Name:   Joseph J. Bramuchi           Title:   Vice President KAUAI
LAGOONS HOLDINGS LLC   By:   MORI Member (Kauai), LLC, its sole member     By:  
MVW US Holdings, Inc., its sole member       By:  

    /s/ Joseph J. Bramuchi

        Name:   Joseph J. Bramuchi         Title:   Vice President KAUAI LAGOONS
LLC   By:   Kauai Lagoons Holdings LLC, its sole member     By:   MORI Member
(Kauai), LLC, its sole member       By:   MVW US Holdings, Inc., its sole member
        By:  

        /s/ Joseph J. Bramuchi

          Name:   Joseph J. Bramuchi           Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

  KAUAI LAGOONS VESSELS LLC     By:   Kauai Lagoons Holdings LLC, its sole
member       By:   MORI Member (Kauai), LLC, its sole member         By:   MVW
US Holdings, Inc., its sole member           By:  

        /s/ Joseph J. Bramuchi

            Name:   Joseph J. Bramuchi             Title:   Vice President  
MARRIOTT KAUAI OWNERSHIP RESORTS, INC.     By:  

        /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President   MARRIOTT
OVERSEAS OWNERS SERVICES CORPORATION     By:  

        /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President   MARRIOTT
OWNERSHIP RESORTS PROCUREMENT, LLC     By:   Marriott Ownership Resorts, Inc.,
its sole member       By:  

        /s/ Joseph J. Bramuchi

        Name:   Joseph J. Bramuchi         Title:   Vice President   MARRIOTT
RESORTS HOSPITALITY CORPORATION     By:  

        /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

MARRIOTT RESORTS SALES COMPANY, INC.   By:  

        /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MARRIOTT RESORTS
TITLE COMPANY, INC.   By:  

        /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MARRIOTT RESORTS,
TRAVEL COMPANY, INC.   By:  

        /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MARRIOTT VACATION
PROPERTIES OF FLORIDA, INC.   By:  

        /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MARRIOTT’S DESERT
SPRINGS DEVELOPMENT CORPORATION   By:  

        /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MH KAPALUA VENTURE,
LLC   By:   MVW US Holdings, Inc., its sole member     By:  

        /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

MORI GOLF (KAUAI), LLC   By:   MORI Member (Kauai), LLC, its sole member     By:
  MVW US Holdings, Inc., its sole member       By:  

    /s/ Joseph J. Bramuchi

        Name:   Joseph J. Bramuchi         Title:   Vice President MORI MEMBER
(KAUAI), LLC   By:   MVW US Holdings, Inc., its sole member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President MORI RESIDENCES,
INC.   By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MORI WAIKOLOA HOLDING
COMPANY, LLC   By:   Marriott Ownership Resorts, Inc., its sole member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President MTSC, INC.   By:
 

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MVW OF HAWAII, INC.  
By:  

            /s/ Marcus O’Leary

    Name:   Marcus O’Leary     Title:   President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

MVW OF NEVADA, INC.   By:   Marriott Ownership Resorts, Inc., its sole
stockholder     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President MVW SSC, INC.  
By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MVW US HOLDINGS, INC.
  By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President MVW US SERVICES, LLC
  By:   MVW SSC, Inc. its sole member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President R.C. CHRONICLE
BUILDING, L.P.   By:   RCC (GP) Holdings LLC, its general partner     By:   RCC
(LP) Holdings L.P, its sole member       By:   RCDC Chronicle LLC, its general
partner         By:   The Ritz-Carlton Development Company, its sole member    
      By:  

    /s/ Joseph J. Bramuchi

            Name:     Joseph J. Bramuchi             Title:     Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

  RBF, LLC     By:   The Ritz-Carlton Development Company, Inc. its sole member
      By:  

            /s/ Joseph J. Bramuchi

        Name:   Joseph J. Bramuchi         Title:   Vice President   RCC (GP)
HOLDINGS LLC     By:   RCC (LP) Holdings L.P., its sole member       By:   RCDC
Chronicle LLC, its general partner         By:   The Ritz-Carlton Development
Company, Inc., its sole member           By:  

        /s/ Joseph J. Bramuchi

            Name:   Joseph J. Bramuchi             Title:   Vice President   RCC
(LP) HOLDINGS L.P.     By:   RCDC Chronicle LLC, its general partner       By:  
The Ritz-Carlton Development       Company, Inc., its sole member         By:  

    /s/ Joseph J. Bramuchi

          Name:   Joseph J. Bramuchi           Title:   Vice President   RCDC
942, L.L.C.     By:   RCDC Chronicle LLC, its sole member       By:   The
Ritz-Carlton Development       Company, Inc., its sole member         By:  

    /s/ Joseph J. Bramuchi

          Name:   Joseph J. Bramuchi           Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RCDC CHRONICLE LLC   By:   The Ritz-Carlton Development Company, Inc. its sole
member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President THE COBALT TRAVEL
COMPANY, LLC   By:   The Ritz-Carlton Development Company, Inc. its sole member
    By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President THE LION & CROWN
TRAVEL CO., LLC   By:   The Ritz-Carlton Development Company, Inc. its sole
member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President THE RITZ-CARLTON
DEVELOPMENT COMPANY, INC.   By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President THE RITZ-CARLTON
MANAGEMENT COMPANY, L.L.C.   By:   The Ritz-Carlton Development Company, Inc.,
its sole member     By:  

            /s/ Joseph J. Bramuchi

      Name:   Joseph J. Bramuchi       Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

THE RITZ-CARLTON SALES COMPANY, INC.   By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President THE RITZ-CARLTON
TITLE COMPANY, INC.   By:  

            /s/ Joseph J. Bramuchi

    Name:   Joseph J. Bramuchi     Title:   Vice President

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Mohammad Hasan   Name:   Mohammad Hasan   Title:   Executive Director



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

[Name of Guarantor]

Attn: Chief Financial Officer

6649 Westwood Boulevard, 5th Floor

Orlando, Florida 32821

Telephone: (407) 206-6334

Facsimile: (407) 206-6005

With a copy to:

[Name of Guarantor]

Attn: General Counsel

6649 Westwood Boulevard, 3” Floor

Orlando, Florida 32821

Telephone: (407) 513-6895

Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock

Equity Interests in:

e-CRM Central, LLC

Eagle Tree Construction, LLC

Hard Carbon, LLC

Heavenly Resort Properties, LLC

K D Kapule LLC

Kauai Lagoons Holdings LLC

Kauai Lagoons LLC

Kauai Lagoons Vessels LLC

Marriott Kauai Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

Marriott Ownership Resorts, Inc.

Marriott Ownership Resorts (Bahamas) Limited*

Marriott Ownership Resorts Procurement, LLC

Marriott Ownership Resorts (St. Thomas), Inc.*

Marriott Resorts Hospitality Corporation

Marriott Resorts Hospitality (Bahamas) Limited*

Marriott Resorts Sales Company, Inc.

Marriott Resorts Title Company, Inc.

Marriott Resorts, Travel Company, Inc.

Marriott Vacation Club Timesharing GmbH*

Marriott Vacation Properties of Florida, Inc.

Marriott’s Desert Springs Development Corporation

MH Kapalua Venture, LLC

MORI Golf (Kauai), LLC

MORI Member (Kauai), LLC

MORI Residences, Inc.

MORI Waikoloa Holding Company, LLC

MTSC, INC.

MVCI (Thailand) Limited*

MVW of Hawaii, Inc.

MVW of Nevada, Inc.

MVW International Holding Company S.ar.l*

MVW SSC, Inc.

MVW US Holdings, Inc.

MVW US Services, LLC

Promociones Marriott, S.A. de C.V.*

R.C. Chronicle Building, L.P.

RBF, LLC

RCC (GP) Holdings LLC

RCC (LP) Holdings L.P.

RCDC 942, L.L.C.

RCDC Chronicle LLC

The Cobalt Travel Company, LLC

The Lion & Crown Travel Co., LLC

The Ritz-Carlton Club, St. Thomas, Inc.*

The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Management Company, L.L.C.

The Ritz-Carlton Sales Company, Inc.

The Ritz-Carlton Title Company, Inc.

 

* In the case of Foreign Subsidiary Voting Stock, the shares pledged constitute
66-2/3% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.



--------------------------------------------------------------------------------

Pledged Notes

 

Trans.

 

Date

 

Maker/Obligor

 

Holder/Obligee

 

Type

2012-1   28-Jun-12   MORI SPC Series Corp   Marriott Ownership Resorts, Inc.  
Promissory Note 2013-1   8-Aug-13   MORI SPC Series Corp   Marriott Ownership
Resorts, Inc.   Promissory Note 2013-1   28-Aug-13   MORI SPC Series Corp  
Marriott Ownership Resorts, Inc.   Promissory Note 2014-A   13-Jun-14   MORI SPC
Series Corp   Marriott Ownership Resorts, Inc.   Promissory Note 2014-1  
9-Oct-14   MORI SPC Series Corp.   Marriott Ownership Resorts, Inc.   Promissory
Note 2014-1   21-Oct-14   MORI SPC Series Corp.   Marriott Ownership Resorts,
Inc.   Promissory Note 2014-1   19-Nov-14   MORI SPC Series Corp.   Marriott
Ownership Resorts, Inc.   Promissory Note 2014-1   17-Dec-14   MORI SPC Series
Corp.   Marriott Ownership Resorts, Inc.   Promissory Note 2015-1   1-Sep-15  
MORI SPC Series Corp.   Marriott Ownership Resorts, Inc.   Promissory Note
2015-1   24-Sep-15   MORI SPC Series Corp.   Marriott Ownership Resorts, Inc.  
Promissory Note 2015-1   29-Oct-15   MORI SPC Series Corp.   Marriott Ownership
Resorts, Inc.   Promissory Note 2011-1   24-Feb-16   MORI SPC Series Corp.  
Marriott Ownership Resorts, Inc.   Promissory Note 2011-1   21-May-16   MORI SPC
Series Corp.   Marriott Ownership Resorts, Inc.   Promissory Note 2011-1  
29-Jun-16   MORI SPC Series Corp.   Marriott Ownership Resorts, Inc.  
Promissory Note 2016-1   11-Aug-16   MORI SPC Series Corp.   Marriott Ownership
Resorts, Inc.   Promissory Note 2016-1   27-Sept-16   MORI SPC Series Corp.  
Marriott Ownership Resorts, Inc.   Promissory Note   20-Jan-15   600 South
Collier LLC   Marriott Ownership Resorts, Inc.   Balloon Promissory Note  
7-Jan-16   54 M 33W37, LLC   Marriott Ownership Resorts, Inc.   Balloon
Promissory Note   1-Nov-11   MVW International Holding Company S.a.r.l.  
Marriott Vacations Worldwide Corporation   Intercompany Loan Agreement  
4-Nov-11   RC St. Thomas, LLC   Marriott Ownership Resorts, Inc.   Intercompany
Loan Agreement   4-Nov-11   RC St. Thomas, LLC   Marriott Vacations Worldwide
Corporation   Intercompany Loan Agreement   4-Nov-11   Marriott Ownership
Resorts (St. Thomas), Inc.   Marriott Vacations Worldwide Corporation  
Intercompany Loan Agreement



--------------------------------------------------------------------------------

Trans.

 

Date

 

Maker/Obligor

 

Holder/Obligee

 

Type

  4-Nov-11   The Ritz-Carlton Club, St. Thomas, Inc.   Marriott Vacations
Worldwide Corporation   Intercompany Loan Agreement   4-Nov-11   MVCI Puerto
Rico, Inc.   Marriott Vacations Worldwide Corporation   Intercompany Loan
Agreement   20-Dec-12   R.C. Chronicle Building L.P.   The Ritz-Carlton
Development Company, Inc.   Intercompany Loan Agreement   1-Dec-13   MVW
International Finance Company, LLC.   Marriott Ownership Resorts, Inc.  
Intercompany Loan Agreement   25-Mar-16   The Ritz-Carlton Management Company,
LLC   The Ritz-Carlton Development Company, Inc.   Intercompany Loan Agreement



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity Name

  

Filing Office

e-CRM Central, LLC    Delaware Secretary of State Eagle Tree Construction, LLC
   Florida Department of State Hard Carbon, LLC    Nevada Secretary of State
Heavenly Resort Properties, LLC    Nevada Secretary of State K D Kapule LLC   
Hawaii Bureau of Conveyances Kauai Lagoons Holdings LLC    Delaware Secretary of
State Kauai Lagoons LLC    Hawaii Bureau of Conveyances Kauai Lagoons Vessels
LLC    Hawaii Bureau of Conveyances Marriott Kauai Ownership Resorts, Inc.   
Delaware Secretary of State Marriott Overseas Owners Services Corporation   
Delaware Secretary of State Marriott Ownership Resorts Procurement, LLC   
Delaware Secretary of State Marriott Ownership Resorts, Inc.    Delaware
Secretary of State Marriott Resorts Hospitality Corporation    South Carolina
Secretary of State Marriott Resorts Sales Company, Inc.    Delaware Secretary of
State Marriott Resorts Title Company, Inc.    Florida Department of State
Marriott Resorts, Travel Company, Inc.    Delaware Secretary of State Marriott
Vacation Properties of Florida, Inc.    Delaware Secretary of State Marriott
Vacations Worldwide Corporation    Delaware Secretary of State Marriott’s Desert
Springs Development Corporation    Delaware Secretary of State MH Kapalua
Venture, LLC    Delaware Secretary of State MORI Golf (Kauai), LLC    Delaware
Secretary of State MORI Member (Kauai), LLC    Delaware Secretary of State MORI
Residences, Inc.    Delaware Secretary of State MORI Waikoloa Holding Company,
LLC    Delaware Secretary of State MTSC, INC.    Delaware Secretary of State MVW
of Hawaii, Inc.    Delaware Secretary of State MVW of Nevada, Inc.    Nevada
Secretary of State MVW SSC, Inc.    Delaware Secretary of State MVW US Holdings,
Inc.    Delaware Secretary of State MVW US Services, LLC    Delaware Secretary
of State R.C. Chronicle Building, L.P.    Delaware Secretary of State RBF, LLC
   Delaware Secretary of State RCC (GP) Holdings LLC    Delaware Secretary of
State RCC (LP) Holdings L.P.    Delaware Secretary of State RCDC 942, L.L.C.   
Delaware Secretary of State RCDC Chronicle LLC    Delaware Secretary of State
The Cobalt Travel Company, LLC    Delaware Secretary of State The Lion & Crown
Travel Co., LLC    Delaware Secretary of State The Ritz-Carlton Development
Company, Inc.    Delaware Secretary of State The Ritz-Carlton Management
Company, L.L.C.    Delaware Secretary of State The Ritz-Carlton Sales Company,
Inc.    Delaware Secretary of State The Ritz-Carlton Title Company, Inc.   
Delaware Secretary of State



--------------------------------------------------------------------------------

Patent and Trademark Filings

Filing of the Trademark Security Agreement reflecting the grant of security
interest in trademark rights by the applicable Grantor in favor of the
Administrative Agent in the United States Patent and Trademark Office

Actions with respect to Pledged Stock and Pledged Notes Required to be Delivered
Hereunder

Originals, duly endorsed in blank for transfer, to be delivered to the
Administrative Agent.



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of
Organization

  

Identification Number

from the Jurisdiction of
Organization (if any)

  

Location of

Chief

Executive

Office

e-CRM Central, LLC    Delaware    3315882    Florida Eagle Tree Construction,
LLC    Florida    L01000006263    Florida Hard Carbon, LLC    Nevada   
LLC8748-2003    Florida Heavenly Resort Properties, LLC    Nevada   
LLC2456-1998    Florida K D Kapule LLC    Hawaii    36231 C5    Florida Kauai
Lagoons Holdings LLC    Delaware    4040856    Florida Kauai Lagoons LLC   
Hawaii    38902 C5    Florida Kauai Lagoons Vessels LLC    Hawaii    40749 C5   
Florida Marriott Kauai Ownership Resorts, Inc.    Delaware    2405320    Florida
Marriott Overseas Owners Services Corporation    Delaware    2675165    Florida
Marriott Ownership Resorts Procurement, LLC    Delaware    3270463    Florida
Marriott Ownership Resorts, Inc.    Delaware    2019754    Florida Marriott
Resorts Hospitality Corporation    South Carolina    37490    Florida Marriott
Resorts Sales Company, Inc.    Delaware    2222092    Florida Marriott Resorts
Title Company, Inc.    Florida    H62220    Florida Marriott Resorts, Travel
Company, Inc.    Delaware    2196695    Florida Marriott Vacation Properties of
Florida, Inc.    Delaware    2655958    Florida Marriott Vacations Worldwide
Corporation    Delaware    2655958    Florida Marriott’s Desert Springs
Development Corporation    Delaware    2097207    Florida MH Kapalua Venture,
LLC    Delaware    3843943    Florida MORI Golf (Kauai), LLC    Delaware   
4369110    Florida MORI Member (Kauai), LLC    Delaware    4035251    Florida
MORI Residences, Inc.    Delaware    2828417    Florida MORI Waikoloa Holding
Company, LLC    Delaware    5982456    Florida MTSC, INC.    Delaware    3402338
   Florida MVW of Hawaii, Inc.    Delaware    5692349    Florida MVW of Nevada,
Inc.    Nevada    E0401682011-2    Florida MVW SSC, Inc.    Delaware    5474272
   Florida MVW US Holdings, Inc.    Delaware    5010894    Florida MVW US
Services, LLC    Delaware    5474487    Florida R.C. Chronicle Building, L.P.   
Delaware    3764224    Florida RBF, LLC    Delaware    3316495    Florida RCC
(GP) Holdings LLC    Delaware    4366689    Florida RCC (LP) Holdings L.P.   
Delaware    4375658    Florida RCDC 942, L.L.C.    Delaware    4698273   
Florida RCDC Chronicle LLC    Delaware    4369442    Florida The Cobalt Travel
Company, LLC    Delaware    3038865    Florida The Lion & Crown Travel Co., LLC
   Delaware    4617395    Florida The Ritz-Carlton Development Company, Inc.   
Delaware    3038826    Florida The Ritz-Carlton Management Company, L.L.C.   
Delaware    3038883    Florida The Ritz-Carlton Sales Company, Inc.    Delaware
   3071305    Florida The Ritz-Carlton Title Company, Inc.    Delaware   
3071297    Florida



--------------------------------------------------------------------------------

Schedule 6

COPYRIGHTS AND COPYRIGHT LICENSES

None

PATENTS AND PATENT LICENSES

None

TRADEMARKS AND TRADEMARK LICENSES

Trademarks

 

Mark

  

Owned By

  

Location/

Country

  

Status

  

Registration

No.

  

Registration

Date

  

International

Class

CANOPY COVE®    MVWC    US    Registered    2509629    20-Nov-01    41
FriendShare®    MVWC    US    Registered    1793867    21-Sep-93    36
clubTHRIVE®    Borrower    US    Registered    4819620    22-Sep-15    43
clubTHRIVE®    Borrower    US    Registered    4827191    06-Oct-15    41
FUNCTION JUNCTION®    MVWC    US    Registered    2486114    04-Sep-01    41
HORIZONS HARBOR®    MVWC    US    Registered    2550971    19-Mar-02    41
JUST-IN-TIME VACATIONS®    MVWC    US    Registered    3958004    10-May-11   
36 LOGGERHEAD LANDING    Borrower    US    Application          43 Unicorn
Design®    MVWC    US    Registered    1785592    03-Aug-93    25, 28, 41
HORIZONS BY MVW    MVWC    US    Application Approved    85/566837    12-Mar-12
   35 HORIZONS BY MVW    MVWC    US    Application Filed    85/566865   
12-Mar-12    36 HORIZONS BY MVW    MVWC    US    Intent to Use    85/566883   
12-Mar-12    37 HORIZONS BY MVW    MVWC    US    Intent to Use    85/566918   
12-Mar-12    43 TOP OF THE STRAND          Common Law Trademark         
VACATIONOLOGY    MVWC    US    Registered    4,199,365    28-Aug-12    41

Domain Names

 

4yesyoucan.com

awardfriend.com

awardfriends.com

bigtimetickets.com

clubexperiencesurvey.com

clubfraction.com

clubfriendshare.com

doanythingsweeps.com

 

mvwcarers.com

mvwcarrer.com

mvwcarrers.com

mvwcbenefits.com

mvwcbrandpool.com

mvwchr.com

mvwcns.com

mvwhr.com

  theresidencessf.com


timeshare.asia

timeshareholiday.com

timeshareholidays.com

timesharehome.com

timesharevacation.com

timeshare-vacation.com

trabajosmvw.com



--------------------------------------------------------------------------------

doanythingsweepstakes.com

dreamsvacationgroup.com

dreamvacationgroup.com

dreamvacationgroups.com

dreamvacationsgroup.com

elevationsmagazine.com

europetimeshare.com

experiencelifeinspired.com

friendshare.com

friendshareclub.com

horizonsbranson.com

horizonsbymvw.com

horizonsmvw.com

horizons-timeshare.com

japantimeshare.jp

kidsgolf4free.com

makethemgo.com

maquisvacationgroup.com

marbella-beachresort.com

marcobeachresort.com

marrbellabeachresort.eu

marriottvacationclubme.com1

melleniavacationgroup.com

mgaclubhouse.com

mileniavacationgroup.com

milleniavacationgroup.com

milleniavacationgroups.com

milleniavacationsgroup.com

mvwbenefits.com

mvwbrandpool.com

mvwc.com

mvwcareer.com

mvwcareers.com

mvwcarer.com

 

mvwme.com

mwvc.com

mymvw.com

mymvwbenefits.com

mymvwc.com

mymvwchr.com

mymvwhr.com

myvacationclub.asia

myvacationclub.jp

my-vacationclub.co.uk

my-vacationclub.com

my-vacationclub.es

my-vacationclub.eu

myvacationclub.mobi

my-vacationclub.mobi

napasonomasweeps.com

napavalley08sweeps.com

napavalleysweeps.com

owner-survey.com

ownmyvacationclub.com

playwiththepros08.com

prizedfriend.com

prizedfriends.com

registerwithvacationclub.com

sales-marcoisland.com

signaturesvacationgroup.com

signaturevacationgroup.com

signaturevacationgroups.com

signaturevacationsgroup.com

signeturevacationgroup.com

signturesvacationgroup.com

signturevacationgroup.com

signturevacationsgroup.com

surveyvacationclub.com

  traveltimeshare.com


ultimaterewardssweeps.com

ultimaterewardssweepstakes.com

vacation4life.com

vacationclub.asia

vacationclub.biz

vacationclub.com

vacationclub.es

vacationclub.travel

vacationclubap.com

vacationclubasiapacific.com

vacationclubgroup.com

vacationclubjobs.com

vacationclublearningcenter.com

vacationclubme.com

vacationcluborlando.com

vacationclubpreview.com

vacationclubresale.com

vacationclubresales.com

vacation-group.com

vacationholiday.asia

vacationholidays.asia

vacationpointsclub.com

vacationpointsclubap.com

vacationportfolio.com

vacationvilla.com

valuedfriend.com

valuedfriends.com

villacert.com

villavacation.com

whatisatimeshare.com

yourhomeinlondon.com

Other domain names provided in writing to the Administrative Agent

Trademark Licenses

License, Services and Development Agreement by Marriott International, Inc. and
Marriott Worldwide Corporation, as licensors, and MVWC, as licensee, effective
as of November 19, 2011, as the same may from time to time be amended, modified
or otherwise supplemented.

License, Services and Development Agreement by The Ritz-Carlton Hotel Company,
L.L.C., as licensor, and MVWC, as licensee, effective as of November 19, 2011,
as the same may from time to time be amended, modified or otherwise
supplemented.

 

 

1  The parties hereto acknowledge and agree that MVWC and the Borrower have
received a request from Marriott International, Inc. or its designee for the
transfer of this domain name, and upon notice to the parties of the completion
of such transfer, this Schedule shall be deemed be amended by the deletion of
this domain name.

 

2



--------------------------------------------------------------------------------

Schedule 7

CONTRACTS

Intercompany Agreements

The License, Services and Development Agreement by Marriott International, Inc.
and Marriott Worldwide Corporation, as licensors, and MVWC, as licensee,
effective as of November 19, 2011, as the same may from time to time be amended,
modified or otherwise supplemented.

The License, Services and Development Agreement by The Ritz-Carlton Hotel
Company, L.L.C., as licensor and MVWC, as licensee, effective as of November 19,
2011, as the same may from time to time be amended, modified or otherwise
supplemented.

The Noncompetition Agreement, effective as of November 21, 2011, between
Marriott International, Inc. and MVWC, as the same may from time to time be
amended, modified or otherwise supplemented.

The Marriott Rewards Affiliation Agreement, effective as of November 21, 2011,
by and among Marriott International, Inc., Marriott Rewards, LLC, an Arizona
limited liability company, MVWC and the Borrower, as the same may from time to
time be amended, modified or otherwise supplemented.

The letter agreement, dated November 21, 2011, executed and delivered by
Marriott International, Inc., and Marriott Worldwide Corporation, as licensors,
MVWC, as licensee, and the Administrative Agent.

The License, Services and Development Agreement by The Ritz-Carlton Hotel
Company, L.L.C., as licensor and MVWC, as licensee, effective as of November 19,
2011, as the same may from time to time be amended, modified or otherwise
supplemented.

Management Agreements

The following is a list of the management agreements to which the Grantors are
parties:

 

Management Entity: Marriott Resorts Hospitality Corporation

Site

  

Location

  

Name of Association

  

Current

Expiration

Date

  

Renewal

Terms1

Marriott Grand Residence Club, Lake Tahoe    Lake Tahoe, CA    GRCLT
Condominium, Inc.    01/03/2018    1 year - Auto Marriott Vacation Club Pulse at
Custom House, Boston    Boston, MA    Custom House Leasehold Condominium
Association, LLC    08/26/2057    1 year-Auto - after 2057

 

1  Renewal terms are continuous until terminated unless otherwise noted.



--------------------------------------------------------------------------------

Management Entity: Marriott Resorts Hospitality Corporation

Site

    

Location

    

Name of Association

     Current
Expiration
Date   

Renewal

Terms1

Marriott Vacation Club Pulse at the Mayflower, Washington, D.C.      Washington,
D.C.      MFTS Commercial Condominium Unit Owners’ Association, Inc.     
03/16/2018    5 years - Auto Marriott Vacation Club Pulse, New York City     
New York, NY      54M 33W337, LLC      01/07/2018    1 year – Manager’s option
to renew Marriott Vacation Club Pulse, San Diego      San Diego, CA      701 A
Street Commercial Condominium Association, Inc.      11/14/2026    5 years -
Auto Marriott Vacation Club Pulse, South Beach      Miami, FL      Edgewater
South Beach Condominium Association, Inc.      02/16/2021    5 years - Auto
Marriott’s Barony Beach Club      Hilton Head, SC      Barony Beach Club Owners’
Association, Inc.      12/31/2018    3 successive five year terms only - Auto
Marriott’s BeachPlace Towers      Fort Lauderdale, FL      BeachPlace Towers
Condominium Association, Inc.      08/01/2018    3 years - Auto Marriott’s
Canyon Villas      Phoenix, AZ      Canyon Villas Vacation Owners Association
     11/24/2017    3 years - Auto Marriott’s Crystal Shores      Marco Island,
FL      Crystal Shores Condominium Association, Inc.      07/05/2020    3 years
- Auto Marriott’s Cypress Harbour      Orlando, FL      Cypress Harbour
Condominium Association, Inc.      05/31/2020    3 years - Auto Marriott’s
Desert Springs Villas      Palm Desert, CA      Desert Springs Villas Master
Association      05/30/2018    1 year - Auto Marriott’s Desert Springs Villas
     Palm Desert, CA      Desert Springs Villas Timeshare Association     
05/30/2018    1 year - Auto Marriott’s Desert Springs Villas II      Palm
Desert, CA      Desert Springs Villas II Timeshare Association      11/17/2017
   1 year - Auto Marriott’s Fairway Villas      Absecon, NJ      Fairway Villas
at Seaview Condominium Association, Inc.      04/08/2018    3 successive two
year terms only – Auto Marriott’s Grand Chateau      Las Vegas, NV      Grand
Chateau Owners’ Association, Inc.      09/30/2017    1 year - Auto Marriott’s
Grande Ocean Resort      Hilton Head, SC      Grande Ocean Resort Owners’
Association, Inc.      12/31/2018    2 successive five year terms only – Auto
Marriott’s Grande Vista      Orlando, FL      Grande Vista of Orlando
Condominium Association, Inc.      01/16/2018    3 years - Auto Marriott’s
Harbour Club      Hilton Head, SC      Harbour Club Owners’ Association, Inc.
     10/21/2024    No renewal terms Marriott’s Harbour Lake      Orlando, FL
     HAO Condominium Association, Inc.      12/27/2018    3 years - Auto
Marriott’s Harbour Pointe      Hilton Head, SC      Harbour Pointe Owners’
Association, Inc.      12/31/2018    2 successive five year terms only – Auto



--------------------------------------------------------------------------------

Management Entity: Marriott Resorts Hospitality Corporation

Site

    

Location

    

Name of Association

     Current
Expiration
Date   

Renewal

Terms1

Marriott’s Heritage Club      Hilton Head, SC      Heritage Club Owner’s
Association, Inc.      12/31/2018    5 years - Auto Marriott’s Imperial Palm
Villas      Orlando, FL      Imperial Palm Villas Condominium Association, Inc.
     05/24/2019    3 years - Auto Marriott’s Imperial Palms; Marriott’s Royal
Palms      Orlando, FL      Vacation Way Recreation Association, Inc.     
04/27/2019    3 years - Auto Marriott’s Kauai Beach Club      Kauai, HI     
Association of Apartment Owners of Marriott’s Kauai Resort and Beach Club     
12/13/2017    1 year - Auto2 Marriott’s Kauai Beach Club      Kauai, HI     
Marriott’s Kauai Beach Club Owners Association      12/13/2017    1 year - Auto
Marriott’s Kauai Lagoons (Kalanipu’u)      Kauai, HI      Association of Owners
of Kalanipu’u Condominium      01/03/2019    5 years - Auto Marriott’s Kauai
Lagoons (Kalanipu’u)      Kauai, HI      Kalanipu’u Vacation Owners Association
     04/16/2018    3 years - Auto Marriott’s Ko Olina Beach Club      Oahu, HI
     Ko Olina Beach Club Vacation Owners Association      12/24/2018    3 years
- Auto Marriott’s Lakeshore Reserve      Orlando, FL      Lakeshore Reserve
Condominium Association, Inc.      03/31/2018    3 years - Auto Marriott’s
Legends Edge      Panama City, FL      Legends Edge Condominium Association,
Inc.      04/10/2019    3 years - Auto Marriott’s Manor Club at Ford’s Colony
     Williamsburg, VA      Manor Club at Ford’s Colony Condominium Association
     04/01/2024    No renewal term Marriott’s Manor Club at Ford’s Colony     
Williamsburg, VA      Manor Club at Ford’s Colony Time-Share Association     
04/01/2024    No renewal term Marriott’s Maui Ocean Club      Maui, HI     
Association of Apartment Owners of Maui Ocean Club      12/29/2017    1 year -
Auto Marriott’s Maui Ocean Club      Maui, HI      Maui Ocean Club Vacation
Owners Association      12/29/2017    1 year - Auto Marriott’s Monarch     
Hilton Head, SC      Monarch at Sea Pines Owners’ Association, Inc.     
12/30/2017    4 successive five fiscal year terms only – Auto Marriott’s
Mountain Valley Lodge      Breckenridge, CO      Hotel Breckenridge Condominium
Association      01/01/2018    1 year - Auto Marriott’s Mountain Valley Lodge
     Breckenridge, CO      Mountain Valley Lodge Resort Owners Association, Inc.
     01/19/2018    1 year - Auto Marriott’s MountainSide      Park City, UT     
Mountainside Condominium Association, Inc.      04/13/2018    1 year - Auto



 

2  The management agreement for this association is with Essex House Condominium
Corporation (a Marriott International, Inc. entity). Marriott Resorts
Hospitality Corporation has an off-site management agreement with Essex House
Condominium Corporation to perform certain off-site services.



--------------------------------------------------------------------------------

Management Entity: Marriott Resorts Hospitality Corporation

Site

    

Location

    

Name of Association

     Current
Expiration
Date     

Renewal

Terms1

Marriott Vacation Club Destinations Trust      Multiple sites      MVC Trust
Owners Association, Inc.      03/15/2019      3 years - Auto Marriott’s Newport
Coast Villas      Newport Beach, CA      Newport Coast Villas Condominium
Association      09/02/2017      1 year - Auto Marriott’s Newport Coast Villas
     Newport Beach, CA      Newport Coast Villas Master Association     
09/02/2017      1 year - Auto Marriott’s Newport Coast Villas      Newport
Beach, CA      Newport Coast Villas Timeshare Association      06/08/2018      1
year - Auto Marriott’s Ocean Pointe      Palm Beach Shores, FL      Ocean Pointe
at Palm Beach Shores Condominium Association, Inc.      08/26/2019      3 years
- Auto Marriott’s OceanWatch      Myrtle Beach, SC      OceanWatch Villas Owners
Association      12/31/2023      4 successive ten fiscal year terms only
remaining (at option of Manager) Marriott’s Oceana Palms      Singer Island, FL
     Oceana Palms Condominium Association, Inc.      03/31/2020      3 years -
Auto Marriott’s Royal Palms      Orlando, FL      Royal Palms of Orlando
Condominium Association, Inc.      01/24/2019      3 years - Auto Marriott’s
Sabal Palms      Orlando, FL      Sabal Palms of Orlando Condominium
Association, Inc.      01/8/2020      3 years - Auto Marriott’s Shadow Ridge
     Palm Desert, CA      Shadow Ridge Condominium Association      12/20/2017
     3 years - Auto Marriott’s Shadow Ridge      Palm Desert, CA      Shadow
Ridge Master Association      12/20/2017      3 years - Auto Marriott’s
Marriott’s Shadow Ridge      Palm Desert, CA      Shadow Ridge Timeshare
Association      11/01/2018      3 years - Auto Marriott’s Streamside (Birch at
Streamside)      Vail, CO      Birch at StreamSide Condominium Association     
05/01/2021      5 years - Auto Marriott’s Streamside (Douglas at Streamside)
     Vail, CO      Douglas at StreamSide Condominium Association      05/01/2021
     5 years - Auto Marriott’s Streamside (Evergreen at Streamside)      Vail,
CO      Evergreen at StreamSide Condominium Association      05/01/2021      5
years - Auto Marriott’s Streamside      Vail, CO      Highland P.U.D.
Association      05/01/2021      5 years - Auto Marriott’s Summit Watch     
Park City, UT      Summit Watch Condominium Owners Association, Inc.     
07/19/2018      1 year - Auto Marriott’s Summit Watch      Park City, UT     
Summit Watch Resort Owners Association, Inc.      07/19/2018      1 year - Auto
Marriott’s Sunset Pointe      Hilton Head, SC      Sunset Pointe Owners’
Association, Inc.      12/31/2018      2 successive five year terms only – Auto



--------------------------------------------------------------------------------

Management Entity: Marriott Resorts Hospitality Corporation

Site

  

Location

  

Name of Association

   Current
Expiration
Date   

Renewal

Terms1

Marriott’s Surfwatch    Hilton Head, SC    Surfwatch Owners Association   
12/31/2024    4 successive ten fiscal year terms only remaining (at option of
Manager) Marriott’s Timber Lodge    Lake Tahoe, CA    Timber Lodge Condominium
Association    11/01/2019    3 years - Auto Marriott’s Timber Lodge    Lake
Tahoe, CA    Timber Lodge Timeshare Association    11/01/2019    3 years - Auto
Marriott’s Villas at Doral    Miami, FL    Villas at Doral Condominium
Association, Inc.    02/27/2019    3 years - Auto Marriott’s Waikoloa Ocean Club
   Hawaii, HI    WBHR South Tower Units Association    05/11/2022    5 years -
Auto Marriott’s Waiohai Beach Club    Kauai, HI    Association of Apartment
Owners of Waiohai Beach Club    11/15/2017    1 year - Auto Marriott’s Waiohai
Beach Club    Kauai, HI    Waiohai Beach Club Vacation Owners Association   
11/15/2018    3 years - Auto Marriott’s Willow Ridge Lodge    Branson, MO    HAB
Condominium Association, Inc.    10/21/2021    5 years - Auto

Management Entity: The Ritz-Carlton Management Company, LLC

Site

  

Location

  

Name of Association

   Current
Expiration
Date   

Renewal

Terms3

The Ritz-Carlton Club, Aspen Highlands    Aspen, CO    Aspen Highlands
Condominium Association, Inc.    02/09/2021    One 5 year period – Auto –
expires 2/28/2026 The Ritz-Carlton Club, Lake Tahoe    Lake Tahoe, CA   
Highlands Resort Club Association, Inc.    10/01/2017    3 years - Auto The
Ritz-Carlton Club and Residences, San Francisco    San Francisco, CA    690
Market Master Association    08/31/2017    1 year - Auto The Ritz-Carlton Club
and Residences, San Francisco    San Francisco, CA    690 Market Club Owners
Association    08/31/2018    3 years - Auto The Ritz-Carlton Club and
Residences, San Francisco    San Francisco, CA    690 Market Homeowners
Association    08/31/2017    1 year - Auto The Ritz-Carlton Club, Vail    Vail,
CO    WDL Vail Condominium Association, Inc.    09/10/2020    5 years - Auto The
Ritz-Carlton Club, Vail    Vail, CO    WDL Vail Club Association, Inc.   
10/25/2020    5 years - Auto

 

3  Renewal terms are continuous until terminated unless otherwise noted.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of August 16, 2017 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.6(a) of the
Agreement.

3.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax:  

 

***  This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Grantor”), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, Marriott Vacations Worldwide Corporation (“MVWC”), Marriott Ownership
Resorts, Inc. (the “Borrower”), the Lenders and the Administrative Agent have
entered into a Credit Agreement, dated as of August 16, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into a Guarantee
and Collateral Agreement, dated as of August 16, 2017 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) in favor of the Administrative Agent for the ratable benefit of the
Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:                                         
                                                             Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7